Title: Marriage Settlement for John Wayles Eppes
From: Jefferson, Thomas
To: 


                    This indenture made on the 12th. day of October one thousand seven hundred and ninety seven between Francis Eppes and Elizabeth his wife on the first part, John Wayles Eppes their son on the second part, all of the county of Chesterfield, Thomas Jefferson on the third part and Mary Jefferson daughter of the said Thomas on the fourth part, witnesseth that Whereas the said Francis, being seised in feesimple in his own right of a certain tract of land at Bermuda hundred on the South side of James river in the county of Chesterfeild containing by estimation 750. acres and one other tract in Martin’s swamp adjoining to the lands of David Meade Randolph, containing by estimation one hundred and thirty one acres, in consideration of the natural love which he bore to his said son John Wayles Eppes, did, by deed indented, proved and recorded bearing date on the  day of April one thousand seven hundred and  convey the same to him in feesimple, and thereof delivered possession; and a marriage being now intended shortly to be had between the said John Wayles Eppes and the said Mary Jefferson, and the said Thomas from natural love for his said daughter and for her advancement and in consideration of the said marriage and of the advancement so heretofore made and by these presents confirmed on the part of the said Francis and Elizabeth his wife to the said John Wayles, hath conveyed or undertaken to convey before the said marriage to the said Mary in fee-simple a certain tract of land in the county of Albemarle on the North East side of the Rivanna river, called Pantops, containing by estimation eight hundred and nineteen acres and one quarter; heretofore the property of the Smiths, of which said tract the said Thomas is seised in feesimple, as also thirty one slaves, with certain stock of horses cattle and hogs, and certain plantation utensils specified or to be specified in the said conveyance, and it being the desire of the parties interested, for their greater security, that the said John Wayles Eppes shall again convey the said lands at Bermuda Hundred and Martin’s swamp to the said Francis, in order that the said Francis and Elizabeth may reconvey the same to him in feesimple on more valuable, valid, and beneficial considerations Now therefore this indenture  witnesseth that the said John Wayles Eppes for the purpose aforesaid, and in consideration of the sum of five shillings to him in hand paid by the said Francis, hath given granted bargained and sold unto the said Francis the said tract of lands before described at Bermuda Hundred and Martin’s swamp with their appurtenances: To have and to hold the same to him and his heirs, for the sole use and purpose before expressed: And that the said Francis and Elizabeth his wife for the natural love they bear to the said John Wayles Eppes and his more certain advancement, and in consideration of the marriage aforesaid and of the advancement given or to be given as aforesaid before the marriage by the said Thomas to the said Mary his daughter, and of the sum of five shillings to them the said Francis and Elizabeth in hand paid, do give grant bargain and sell to the said John Wayles Eppes the same tracts of land at Bermuda Hundred and Martin’s swamp before described with their appurtenances: To have and to hold the said tracts of land with it’s appurtenances to him the said John Wayles Eppes and his heirs free of all incumbrances. In witness whereof the said Francis and Elizabeth his wife and the said John Wayles have hereto set their hands and seals on the day and year first beforementioned.
                    Signed sealed and delivered in presence of (the interlineations here noted)
                    
                        Richard Richardson
                        Hugh Chisolm
                        Matthew Toler.
                    
                